Citation Nr: 1122117	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  07-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a lumbar spine disability.  

2.  Whether there is new and material evidence to reopen and grant a claim of service connection for a hepatitis C.

3.  Whether there is new and material evidence to reopen and grant a claim of service connection for a left hip disorder.

4.  Whether there is new and material evidence to reopen and grant a claim of service connection for a left shoulder disorder.

5.  Whether there is new and material evidence to reopen and grant a claim of service connection for asthma.

6.  Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The claims of service connection for hepatitis C, a left hip disorder, and a left shoulder disorder, having been reopened herein, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability does not result in flexion to 60 degrees or less, combined range of motion to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, neurological deficit, or incapacitating episodes.  

2.  Claims of service connection for hepatitis C were denied in July 1979, September 2002, and October 2004.  Evidence presented since the October 2004 decision relates to an unestablished fact necessary to substantiate the claim of service connection for hepatitis C.

3.  A claim of service connection for a left hip disorder was denied in October 2004.  Evidence presented since that decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left hip disorder.

4.  A claim of service connection for a left shoulder disorder was denied in October 2004.  Evidence presented since that decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disorder.

5.  A claim of service connection for asthma was denied in July 1979.  Evidence presented since the decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for asthma.

6.  The Veteran's tinnitus is causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2010).

2.  July 1979, September 2002, and October 2004 decisions by the RO that denied claims of service connection for hepatitis C, a left hip disorder, and asthma are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010). 

3.  New and material evidence sufficient to reopen the claim of service connection for hepatitis C has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

4.  New and material evidence sufficient to reopen the claim of service connection for a left hip disorder has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

5.  New and material evidence sufficient to reopen the claim of service connection for a left shoulder disorder has not been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

6.  New and material evidence sufficient to reopen the claim of service connection for asthma has not been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

7.  The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.3.03 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With respect to the claim of service connection for tinnitus, the decision below grants service connection.  As such, there is no further need to discuss compliance with the duties to notify and assist.  

With respect to the applications to reopen the claims of service connection for hepatitis C, a left hip disorder, and a left shoulder disorder, the decision below resolves the issues of whether new and material evidence has been submitted in the Veteran's favor.  Thus, the duty to notify and assist has been met to the extent necessary to reopen the claims, such that any deficiency in this regard is harmless error.  Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim of increased rating and the application to reopen the claim of service connection for asthma, the RO provided the appellant pre-adjudication notice by letters dated in December 2005 and March 2006.  

Additionally, VA obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  The Board acknowledges that the 2007 VA examination record contains findings that the Board has determined are not probative.  The evidence otherwise adequately reflects the nature and severity of the Veteran's lumbar spine disability throughout the appellate period, however:  the record includes relevant VA treatment records dating throughout the appellate period and probative examination records dating in 2006 and 2009 (the examiners reviewed the claims file, elicited medical histories, conducted all appropriate testing, and reported no contradictory findings).  Thus, the Board finds VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision at this time.

Increased Rating

The Veteran contends that a higher rating is warranted for his lumbar spine disability.  Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's lumbar spine disability is rated at 10 percent under the General Rating Formula for the Spine (Formula).  The Formula provides a 20 percent rating for forward flexion to greater than 30 degrees but not greater than 60 degrees; combined range of motion not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The proper rating under the Formula is determined without regard to symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The appropriate rating for limitation of motion is determined after consideration of functional loss due to flare-ups, fatigability, incoordination, weakness, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  A separate rating may be assigned for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  See Formula, Note 1.  

A March 2005 VA treatment record reflects findings of normal curvature and full range of motion of the spine.  

A February 2006 VA examination record reflects the Veteran's history of chronic low back pain.  He denied missing any work due to back pain.  The Veteran denied urinary or bowel problems and although he did report erectile dysfunction, the examiner attributed the erectile dysfunction to age and diabetes/hypertension.  Examination revealed tenderness to the paraspinous muscles and tenderness and mild spasm at approximately T11-L1.  Straight leg raise was negative bilaterally, and the Veteran had good leg/foot strength.  Range of motion testing revealed flexion to 65 degrees, extension to 25 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally.  There was no pain, weakness, loss of endurance, or fatigability with repetitive range of motion.  Gait was normal.  Deep tendon reflexes were +1 bilaterally.  The Veteran was assessed with low back strain.  The examiner noted that the Veteran's mobility (lifting) was mildly affected, though the examiner believed it could be related to obesity.  The examiner also noted that forward flexion was decreased and indicated that the diminution in flexion could be due to degenerative changes in the spine or obesity.  

A July 2006 VA medical record reflects the Veteran's history of nonradiating pain.  Examination revealed tenderness and normal deep tendon reflexes.   

An August 2006 treatment record reflects the Veteran's history of chronic low back pain that radiated down the left leg to the knee and occasionally the foot.  He also reported intermittent numbness of the left medial and posterior thigh and weakness in the left leg.  He denied any radicular pain in the right lower extremity.  Examination revealed normal gait, and the Veteran was able to walk on his toes and heels and to squat and rise to standing without using his hands.  Deep tendon reflexes were 1+ at the feet and ankles.  Sensation was decreased to pinprick at the dorsum of the feet but otherwise intact.  An electromyography (EMG) was normal, with no evidence of lumbosacral radiculopathy or plexopathy.  See August 2006 Bursall treatment record.  

November and December 2006 private treatment record reflects findings of "grossly intact" and "grossly nonfocal" neurological system respectively.  A May 2007 private treatment record reflects the Veteran's history of a "pop" in the low back that morning which resulted in a "little bit of radiculopathy."  The Veteran denied bowel or bladder changes or numbness, tingling, or weakness.  Examination revealed that the lower extremities were neurovascularly intact:  sensation was intact, motor strength was 5/5, and straight leg raising was negative.  There was trace tenderness on palpation around L5-S1 but no edema, ecchymoses, or misalignment, and spinal curvature was normal.  A July 2007 private treatment record reflects that the back was "normal" and without tenderness and that motor and gait were normal.  A subsequent July 2007 treatment record reflects the Veteran's history of waking up the previous day with right low back pain radiating up into the upper back.  He reported that the pain then progressed to include the left lower back and to radiate down into the gluteus.  He denied weakness, tingling, gait disturbance, or bowel or bladder incontinence.  Examination revealed no tenderness but there were trigger points in the low back.  Straight leg raise was positive on the left at 90 degrees.  Deep tendon reflexes were hypotonic (1+) and pinprick sensation was a bit diminished in the right lower extremity in the L4-5 and L5-S1 dermatomes.  The examiner noted that the Veteran could not bend and touch his toes but believed the inability was more due to the Veteran's weight.  See Bartlett treatment records.  

A December 2007 VA examination record reflects the Veteran's history of decreased motion, stiffness, spasm, and pain.  He indicated that he had episodes of severe pain which radiated into the groin and thighs one to three times a year, lasting three to seven times each episode.  He reported flare-ups every three to four months which lasted three to seven days and which resulted in him missing work for seven to ten days.  He reported numbness, paresthesias, leg or foot weakness but indicated that he believed these symptoms were due to his diabetes.  

Examination revealed no spasm, atrophy, pain with motion, or weakness.  There was evidence of guarding and tenderness, and the examiner stated that the localized tenderness or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner found posture, head position, and gait were normal, however, and there was no evidence of list, kyphosis, gibbus, scoliosis, or reverse lordosis.  There was evidence of lumbar flattening and lordosis.  Muscle examination was 5/5 except during left hip flexion and extension and left knee extension where it was 4/5.  Muscle tone was normal, and there was no atrophy.  Sensation was 1/2 to pinprick in the right lower extremity, 2/2 to pinprick in the left lower extremity, and intact to vibration, light touch, and position sense in both lower extremities.  The examiner then noted that there was no abnormal sensation in either lower extremity.  Reflexes were normal except for ankle jerk which was absent bilaterally.  The examiner indicated that the Veteran had grossly normal range of motion.  The examiner then reported that active range of motion testing revealed flexion to 58 degrees with pain beginning at 58 degrees, extension to 12 degrees with pain beginning at 12 degrees, left lateral flexion to 8 degrees with pain beginning at 8 degrees, right lateral flexion (erroneously listed as right lateral rotation) to 10 degrees without pain, left lateral rotation to 39 degrees with pain throughout, and right lateral rotation to 50 degrees with pain beginning at 40 degrees.  Passive range of motion testing revealed flexion to 70 degrees with pain beginning at 60 degrees, extension to 20 degrees with pain beginning at 10 degrees, left lateral flexion to 12 degrees with pain beginning at 8 degrees, right lateral flexion (erroneously listed as right lateral rotation) to 16 degrees without pain, left lateral rotation to 48 degrees with pain throughout, and right lateral rotation to 57 degrees with pain throughout.  There was no additional loss of motion, for either active or passive range of motion, after repetition.  The Veteran was assessed with degenerative disc disease with low back strain.  The record reflects the Veteran's history that he was a seasonal worker and did "odd jobs."  The Veteran reported that his low back disability resulted in significant occupational impairment because it resulted in increased absenteeism and the pain made it difficult to concentrate on work.  He also reported that his low back disability resulted in moderate impairment of his ability to perform chores, exercise, and play sports.  

A January 2008 VA treatment record reflects findings of tenderness in the lumbar back, normal musculoskeletal exam except for obesity, and normal neurological system.  June and August 2008 private treatment records reflect findings that the Veteran had no motor or sensory deficit and that the back had normal inspection.  See Bartlett treatment records.  September and December 2008 VA treatment records reflect findings that musculoskeletal exam was normal except for obesity and neurological exam was normal.  

A June 2009 VA examination record reflects the Veteran's history of stiffness, weakness, and pain in the low back.  The Veteran indicated that the pain occurred one to six days a week and was mild.  He denied any radiation of the pain.  He also denied incontinence, numbness, paresthesias, or leg or foot weakness.  He reported severe flare-ups every one to two months which were precipitated by lifting or bending and which were alleviated by rest, medicine, and hot showers.  The Veteran reported that he was able to care for the flare-ups himself by staying off his feet and avoiding lifting.  He denied incapacitating episodes.  Examination revealed normal posture and gait.  Spinal curvature was normal, and there was no ankylosis   Range of motion testing revealed flexion to 85 degrees with pain from 65 to 85 degrees, lateral flexion to 30 degrees without pain bilaterally, rotation to 30 degrees without pain bilaterally, and extension to 30 degrees with pain from 20 to 30 degrees.  There was no additional loss of motion after repetition.  The examiner diagnosed the Veteran with lumbar spine strain with degenerative joint disease.  The Veteran reported that he worked in heavy equipment operation part-time.  He indicated that the low back disability had a "significant" effect on his occupation due to increased absenteeism, decreased mobility, and problems with lifting and carrying.  He estimated that he had lost less than one week of work during the previous twelve months.  The Veteran also reported that his lumbar spine disability had a severe effect on sports, exercise, and recreation, a moderate effect on chores, and a mild effect on shopping, travelling, bathing, dressing, and toileting.  

After review of the evidence, the Board finds a rating in excess of 10 percent is not warranted under the Formula.  The Board notes that the evidence suggests that the Veteran has pain and some functional impairment.  However, the evidence does not suggest that the Veteran's combined range of motion totals less than 200 degrees, to include after repetition.  Additionally, the Board finds the Veteran's lumbar spine disability does not result in flexion limited to 60 degrees or less.  The Board acknowledges that the December 2007 VA examination record reflects a finding of flexion limited to 58 degrees.  The examiner also found the Veteran had "grossly normal" range of motion of the spine, however, and in light of this contradictory finding (of grossly normal range of motion), the otherwise consistent findings of range of flexion beyond 60 degrees, and the absence of evidence that the Veteran was undergoing a flare-up at the time of the 2007 examination, the Board finds the 2007 examination finding is not probative evidence of limitation of flexion to 60 degrees or less.  The Board also finds the lumbar spine disability does not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board acknowledges that the 2007 VA examiner indicated that the Veteran had spasm or guarding severe enough to result in an abnormal gait or abnormal contour.  However, the examiner also noted that gait was normal and that there was no scoliosis, reversed lordosis, or abnormal kyphosis, and based on this contradiction and the otherwise consistently normal findings for gait and spinal contour, the Board finds the 2007 examiner's finding is not probative evidence of spasm or guarding severe enough to result in abnormal gait or spinal contour.  Thus, the Board finds a rating in excess of 10 percent is not warranted under the Formula.  

Additionally, a separate rating is not warranted pursuant to Note 1 as the evidence does not suggest that the Veteran has a chronic neurological deficit as a result of his lumbar spine disability.  The Board acknowledges that the Veteran has reported radicular pain and lower extremity symptoms such as numbness diminished sensation and some findings of diminished reflexes.  The evidence predominantly reflects normal neurological findings, however, and no diagnosis of radiculopathy, and an EMG was negative in August 2006.  In this case, the Board finds the competent evidence does not indicate that the Veteran has a chronic, objective neurological deficit due to his lumbar spine disability.  
  
A rating in excess of 10 percent under the Formula for Rating Intervertebral Disc Syndrome (IDS) is also not warranted.  The Formula for Rating IDS provides a rating in excess of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks in the previous 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, a higher rating is not warranted under this formula as the evidence does not document any "incapacitating episodes":  the record contains no evidence, or even allegation, of the requisite doctor-prescribed bedrest.  Consequently, a rating in excess of 10 percent is not warranted under the Formula for Rating IDS.  

The Board has also considered whether extraschedular consideration is warranted based on the Veteran's history of occupational impairment.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disabilities are primarily manifested by pain and limitation of motion, and the effects of pain and functional impairment have been taken into account and considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds the effects of the Veteran's lumbar spine disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

Applications to Reopen

Claims of service connection for hepatitis C, a left hip disorder, a left shoulder disorder, and asthma were previously denied in July 1979, September 2002, and October 2004 rating decisions.  These decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.302, 20.1103.  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Hepatitis C

Service connection for hepatitis C was previously denied because the evidence did not show that hepatitis C onset in service or was due to service and was not the result of willful misconduct.  Evidence previously considered documented treatment for hepatitis in service, diagnoses of and treatment for hepatitis C beginning in 2001, and histories of receiving a blood transfusion during service, intravenous drug use during service, and drug use after service.  See, e.g., July 2001 and January 2003 statements; October 2001 VA treatment record.  

Evidence associated with the record in conjunction with the application to reopen includes the Veteran's history of sexual promiscuity during service and an opinion from a VA examiner that the Veteran's hepatitis C was most likely caused by or onset during service due, at least in part, to the reported sexual promiscuity while in service.  The Board finds that this evidence is competent evidence of an in-service risk factor which is not the result of "willful misconduct" and a link between this risk factor and the Veteran's hepatitis C.  As such, the Board finds it is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.301, 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).   Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.

Left Hip Disorder

Service connection for a left hip disability was previously denied in part because there was no evidence of a service-connectable left hip disorder.  Evidence previously considered included the service medical records and VA and private treatment records.  

Evidence received in conjunction with the application to reopen includes a June 2009 VA examination record reflecting a diagnosis of degenerative joint disease of the left hip.  This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of a left hip disorder, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.

Left Shoulder Disorder

Service connection for a left shoulder disability was previously denied in part because there was no evidence of a service-connectable left shoulder disorder.  Evidence previously considered included the service medical records and VA and private treatment records.  

Evidence received in conjunction with the application to reopen includes medical assessments of left shoulder impingement syndrome and bursitis.  See February 2004 Family Practice Physicians record; June 2004 and January 2006 VA treatment record.  This evidence is both "new" and "material," in that it was previously unseen, it relates to an unestablished fact necessary to substantiate the claim; that is, the existence of a left shoulder disorder, and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened, and, to this extent only, the appeal is granted.  As will be discussed in the Remand portion of this decision, further development is required prior to the Board's adjudication of the merits of the Veteran's appeal.

Asthma

Service connection for asthma was previously denied by rating action in July 1979 because the evidence did not indicate that the asthma, which the RO determined preexisted service, was aggravated by service.  Evidence previously considered included the service medical records and the results of a May 1979 VA examination.  

Evidence obtained in conjunction with the application to reopen includes VA and private treatment records reflecting treatment for a variety of conditions and the Veteran's histories that his asthma had its onset in service or was aggravated during service.  The evidence also includes a June 2009 VA examiner's opinion that the Veteran's asthma was not caused or aggravated by or a result of service; rather, the examiner believed the Veteran's asthma was due to allergies and cigarette use.  Although this evidence is generally "new," in that it was previously unseen, the evidence is not material.  The Veteran's histories and the treatment records are not material because they are cumulative of the previously considered evidence-the evidence previously considered already established the existence of asthma and already included the Veteran's histories of asthmatic attacks during service.  Additionally, the VA examiner's opinion is not material because it does not suggest a link between the Veteran's asthma and service.  In sum, the Board finds that the evidence submitted in conjunction with the application to reopen fails to cure the defect presented by the previous decision, namely the lack of probative evidence that the Veteran's asthma did not preexist service or was aggravated during service.  Thus, the Board finds that the evidence presented since the July 1979 final RO decision does not relate to an unestablished fact necessary to substantiate the claim and thus new and material evidence has not been submitted.  The request to reopen is denied.

Service Connection for Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service treatment and examination records reflect no histories or findings suggestive of tinnitus.  

Prior to July 2006, the post-service treatment records also reflect no histories or findings suggestive of tinnitus and in June 2004, the Veteran denied tinnitus.  See June 2004 VA treatment record.  In July 2006, the Veteran reported a 10 year history of tinnitus.  See July 2006 VA treatment record.  He explained that he first noticed tinnitus ten years earlier and that the condition had become more pronounced over the years.  At that time, the Veteran reported a history of in-service and post-service noise exposure.  

A VA examination was then conducted in June 2009.  At that time, the Veteran reported the existence of tinnitus since 1976.  The Veteran also reported in-service noise exposure from Howitzers and post-service recreational noise exposure from hunting, motorcycle use, watercraft noises, and target hunting with hearing protection.  The Veteran indicated that after service he was a truck driver for 10 years and commercial fisherman for 30 years.  After examination and review of the file, the examiner stated that the Veteran's audiometric results were consistent with noise-induced hearing loss and the reported bilateral tinnitus.  The examiner stated that due to the absence of evidence of treatment or complaints of tinnitus during service, the examiner could not determine if the Veteran's history of tinnitus was due to or caused by service without resorting to speculation.  

After consideration of the evidence, the Board finds service connection is warranted for tinnitus.  The Board acknowledges that the Veteran has provided contradictory accounts as to the date of onset of the tinnitus and that the VA examiner indicated that he could not provide an opinion as to the etiology of the Veteran's tinnitus.  However, the examiner also suggested that the Veteran's tinnitus was related to noise exposure (via the determination that the audiometric findings were consistent with noise-induced hearing loss and tinnitus), and based on this determination, the Veteran's competent and credible history of in-service noise exposure, and the VA examiner's determination that it was at least as likely as not that the Veteran's hearing loss was due to in-service (rather than post-service) noise exposure, and resolving all doubt in the Veteran's favor, the Board finds the evidence is in equipoise as to whether the Veteran's tinnitus is causally related to service.   In such circumstances, the benefit of the doubt goes to the Veteran; consequently, service connection is granted.  38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 10 percent for a lumbar spine disability is denied.

The application to reopen the claim of service connection for hepatitis C is granted.

The application to reopen the claim of service connection for a left hip disorder is granted.

The application to reopen the claim of service connection for a left shoulder disorder is granted.

The application to reopen the claim of service connection for asthma is denied.

Service connection for tinnitus is granted.  


REMAND

After consideration of the evidence, the Board has determined that the claims of service connection for hepatitis C, a left hip disorder, and a left shoulder disorder warrant reopening.  However, these matters have not been adjudicated in the first instance by the AOJ, and due process mandates that the matters be remanded in accord with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the claims of service connection for hepatitis C, a left hip disorder, and a left shoulder disorder on the merits.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


